State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   106951
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
SHAQUAN OLIVER, Also Known as
   DEUCE,
                    Appellant.
________________________________


Calendar Date:   October 25, 2016

Before:   Garry, J.P., Rose, Devine, Mulvey and Aarons, JJ.

                             __________


     Matthew C. Hug, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Christopher D.
Horn of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered March 20, 2014 in Albany County, convicting defendant
upon his plea of guilty of the crime of robbery in the first
degree.

      In satisfaction of a nine-count superceding indictment
charging him with felony murder and other crimes, defendant
pleaded guilty to robbery in the first degree and waived his
right to appeal. Consistent with the plea agreement, defendant
was sentenced as a second violent felony offender to a 15-year
prison term with five years of postrelease supervision, to be
served consecutively to the sentence he was serving on a prior
conviction. This appeal followed.

     Appellate counsel seeks to be relieved of his assignment of
                              -2-                  106951

representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and defense counsel's brief, we agree.
Therefore, the judgment of conviction is affirmed and counsel's
request for leave to withdraw is granted (see People v Cruwys,
113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally
People v Stokes, 95 NY2d 633 [2001]).

     Garry, J.P., Rose, Devine, Mulvey and Aarons, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court